Citation Nr: 9919418	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  92-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1976.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on July 
13, 1995.  A transcript of that hearing has been associated 
with the record on appeal.

This case was previously before the Board in December 1993 
when it was remanded to the RO pending a final rule by the 
Secretary of Veterans Affairs on any relationship between 
germ cell carcinoma and Agent Orange exposure.

The case was returned to the Board in February 1997 when it 
was remanded to the RO to obtain tissue samples.  The RO 
requested the tissue samples from the appropriate sources but 
was told that the tissue samples were no longer available.  
The requested development has been completed and the case has 
been returned to the Board.

Pursuant to the provisions of 38 U.S.C.A. § 7109 (West 1991), 
as set forth in VHA Directive 10-95-040 of April 17, 1995, a 
medical advisory opinion was requested by the Board in April 
1999.  The requested medical opinion has been received and 
has been associated with the veteran's claims folder.

In June 1999 the appellant's representative responded to the 
medical opinion.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  There is no competent medical evidence that the veteran's 
cancer was related to any incident of service.

4.  The veteran's service medical records fail to reveal 
findings for or treatment of any type of cancer.

5.  The veteran's malignant tumors were not evident until 
approximately eight years after his separation from service.

6.  The veteran died in April 1985.  His death was caused by 
respiratory failure due to metastatic mediastinal germ cell 
cancer.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death, due 
to exposure to Agent Orange, or on any other basis, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service records indicate that he served in 
Vietnam during the Vietnam era.

An August 3, 1984 X-ray report from Dayne-Jones Army 
Community Hospital indicates that a left hilar mass was noted 
as extending out into the left upper lobe of the veteran's 
chest.  The diagnosis was bronchogenic carcinoma.

On August 16, 1984, Harry Brian, M.D., performed a right 
axillary node biopsy.  He diagnosed hilar adenopathy, 
probable lymphoma.  

On August 18, 1994, a CT scan of the veteran's chest was 
conducted.  The diagnoses included bilateral lung root and 
anterior mediastinal masses-possible malignant lymphoma.

On August 20, 1984, Ulla Ule, M.D., examined the veteran.  
Based on X-ray examination and computed tomography [CT] scan 
of the veteran's chest, Dr. Ule's impression was that masses 
in the chest were compatible with malignant lymphoma vs. 
primary lung tumor with metastatic disease.

On August 27, 1984, Dr. Brian performed a thoracotomy with 
biopsy of mediastinal node.  His preoperative diagnosis was 
lymphoma.

On August 27, 1984, J. W. Eggers, M.D., provided a frozen 
section diagnosis of the tissue samples of unclassified 
malignant neoplasm.  On August 30, 1987, Dr. Eggers provided 
a microdiagnosis of undifferentiated carcinoma, large cell 
type, with the lung as the most likely primary site.

A September 7, 1984 letter from Richard Reed, M.D., indicates 
that he had examined three slides of tumor cells from the 
veteran.  He indicated that he favored the interpretation 
that the tumor was a germ cell tumor such as a mediastinal 
germinoma.  He also indicated, however, that the cells had 
characteristics that raised consideration of immunoblastic 
lymphoma, large cell undifferentiated carcinoma, or carcinoma 
of the thyroid, as possible diagnoses.

In April 1985, the appellant was hospitalized at Rapides 
General Hospital in Alexandria, Louisiana, for shortness of 
breath and wasting.  In the hospital, the appellant 
deteriorated rapidly and died on April [redacted] 1985.  Dr. Ule 
noted that the appellant's cause of death was acute 
respiratory distress, secondary to metastatic germ cell tumor 
of the mediastinum, unresponsive to therapeutic measures.

The veteran died in April 1985.  His death certificate listed 
the cause of his death as respiratory failure due to 
metastatic mediastinal germ cell cancer.

At the July 1995 hearing, the appellant testified that 
following service the veteran had acne or growths on his face 
but that she had no knowledge of the diagnosis of that 
condition.  She stated that the veteran had been diagnosed 
with cancer in July 1984.  She recalled that the appellant 
underwent an X-ray examination and two diagnostic surgeries.  
She stated that the appellant then underwent chemotherapy to 
combat the cancer, which spread rapidly.  She stated that, 
when the cancer spread to the appellant's brain, the 
chemotherapy treatment ended.

The appellant recalled that the veteran's first physician, 
Dr. Brian, had diagnosed lung cancer, a type of lymphoma.  
She stated that Dr. Brian referred the veteran to Dr. Ule for 
chemotherapy.  The appellant stated that Dr. Ule did not know 
what type of cancer the veteran had.  The appellant stated 
that she had reviewed a medical dictionary and the veteran's 
medical records and had concluded that the veteran had soft 
tissue cancer.  She stated that Dr. Reed's opinion was 
inconclusive.

In the requested medical opinion, dated in June 1999, a VA 
oncologist described the facts of the veteran's case as 
follows:

The veteran, a 42 years old African 
American male, presented in August 1984 
with symptoms of respiratory problems.  
On physical examination, he had bilateral 
axillary adenopathy.  Right hilar 
fullness was noted on the chest 
radiograph, and the CT scan showed 
mediastinal adenopathy without evidence 
of a lung mass.  Barium swallow disclosed 
significant compression of the esophagus 
by the mediastinal mass.  CT of the 
abdomen was negative.  A bronchoscopic 
evaluation of the lung was negative for 
any lesions or pathology.

Following an axillary node biopsy, which 
was inconclusive, the patient underwent 
mediastinal lymph node biopsy.  
Pathologic interpretation on this biopsy 
specimen was poorly differentiated 
carcinoma with cytologic features 
suggestive of a germ cell tumor.  A 
consultant pathologist confirmed the 
tissue diagnosis.  It appears from the 
medical records provided that special 
strains or electron microscopy were not 
done on the biopsy specimen.  Patient 
serum alpha fetoprotein and beta HCG 
levels were estimated and found to be 
within normal limits.

He underwent chemotherapy with 
Cisplatnium.  Vinblastine, and Bleomycin.  
Following what appears to be minor 
regression, patient started to have 
progressive disease.  He underwent 
further therapy but developed progression 
of the disease in his abdomen with 
periaortic lymphadenopathy and brain 
metatisis.  At the time of his death, he 
was noted to have advanced disease in the 
mediasti[n]um, intra abdominal nodes.  
soft tissue, and brain.  The lungs do not 
show a mass at any point of the patient's 
disease.

In conclusion, the doctor opined:

The pattern of disease presentation in 
this patient, his age, the manner of 
disease progression is consistent with 
the mid line germ cell tumor.  This 
entity also termed extragonadal germ cell 
tumor syndrome is an epithelial tumor 
believed to arise from rests of embryonic 
extragonadal tissue.  It is to be noted 
that ultimately such a diagnosis is 
histologic as was made by the pathologist 
at the time of diagnosis.  This entity is 
not listed among those associated with 
herbicide exposure during the Vietnam 
era.


Analysis

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991).  "The death of the veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (1998).  Additionally, the appellant 
will be entitled to service connection for the cause of death 
if it is shown that the service-connected disabilities ". . 
. contributed substantially or materially" to cause death; 
"that [they] combined to cause death; that [they] aided or 
lent assistance to the production of death."  See 38 C.F.R. 
§ 3.312(c)(1) (1998).  However, service-connected 
disabilities of a ". . . static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions" will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

Further, service connection is warranted, on a presumptive 
basis, when there is evidence of the manifestation of a 
chronic disease, such as malignant tumors, to a degree of 10 
percent or more within one year after the veteran's 
separation from active duty, notwithstanding the absence of 
evidence of incurrence of said disease during service.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(1998), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, prostate cancer, acute and subacute 
peripheral neuropathy and soft-tissue sarcomas.  38 C.F.R. 
§ 3.309(e) (1998).  However, if the rebuttable presumptions 
of 38 C.F.R. § 3.307(d) (1998) are also not satisfied, then 
the veteran's, or in this case, the appellant's, claim shall 
fail.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).

The appellant's claim must be examined also for direct 
service connection.  Before the topic of service connection 
may be discussed, the initial question for resolution is 
whether the appellant has submitted a well-grounded claim in 
accordance with 38 U.S.C.A. § 5107 (West 1991).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than just a mere allegation that it is 
plausible.  38 U.S.C.A. § 5107 (West 1991); Grivois v. Brown, 
6 Vet. App. 136 (1994); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak, 2 Vet. App. 609, 611 
("[U]nlike civil actions, the Department of Veterans Affairs 
. . . benefits system requires more than an allegation; the 
claimant must submit supporting evidence.").

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where such assertions are 
inherently incredible or when the fact alleged is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determine issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded requirement of 38 U.S.C.A. § 5107 (West 
1991); where the determinative issue does not require medical 
expertise, lay testimony itself may suffice.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist the 
appellant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991).


1.  Direct service connection

The veteran's overall cause of death was malignant cancer.  
To file a well-grounded claim, the appellant must submit 
supporting evidence that would justify the belief that the 
veteran's cancer was etiologically related to his service or 
was caused by a separate disorder that originated during 
service.

The record does not contain any objective evidence supporting 
the appellant's claim.  There is no medical evidence of 
record linking the veteran's cancer to his period of service 
or any condition suffered therein.  The appellant has not 
provided any medical records of the veteran that 
etiologically link his cancer with his military service or 
any incidents thereof.

Accordingly, the appellant's claim for direct service 
connection for cause of the veteran's death is not well 
grounded.


2.  Presumptive service connection for chronic diseases, such 
as malignant tumors

Next, the appellant's claim must be considered for 
presumptive service connection under 38 C.F.R. §§ 3.307(a) 
and 3.309(a), which provide that service connection is 
warranted, on a presumptive basis, when there is evidence of 
the manifestation of a chronic disease, such as malignant 
tumors, to a degree of 10 percent or more within one year 
after the veteran's separation from active duty, 
notwithstanding the absence of evidence of incurrence of said 
disease during service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (1998).

Here, the veteran separated from service in August 1976.  The 
appellant was diagnosed with cancer in 1984 approximately 
eight years after service and well beyond the one-year period 
for presumptive service connection for chronic diseases under 
38 C.F.R. §§ 3.307(a) and 3.309(a).  Accordingly, the 
appellant's claim under this theory of service connection is 
not well grounded.


3.  Presumptive service connection due to exposure to Agent 
Orange

The appellant's claim for presumptive service connection for 
the veteran's death under 38 C.F.R. §§ 3.307(a) and 3.309(e), 
due to exposure to herbicides is well grounded.  The veteran 
served in the Republic of Vietnam during the Vietnam era, and 
he died from cancer, which was diagnosed by Dr. Brian as 
lymphoma.  See Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  
Non-Hodgkin's lymphoma is listed among the disease entities 
associated with herbicide exposure during the Vietnam era.  
Assuming the credibility of this evidence, the claim must be 
said to be plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical records have been obtained.  
There is no indication of additional relevant evidence that 
would be needed to evaluate the claim fairly.  VA has 
satisfied its duty to assist.

The record includes some medical evidence that the veteran 
died from lymphoma.  It also includes medical evidence that 
is not favorable to his claim.  Therefore, the evidence must 
be assessed, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
diagnosis on the August 3, 1984 X-ray report of bronchogenic 
cancer, the August 16, 1984 diagnosis by Dr. Brian of 
probable lymphoma, the August 18, 1994 CT scan diagnosis of 
possible malignant lymphoma, Dr. Ule's August 20, 1984 
impression of malignant lymphoma vs. primary lung tumor; and 
Dr. Brian's August 27, 1984 diagnosis of lymphoma.

Evidence not favorable to the appellant's claim includes the 
June 1999 VHA opinion and the September 1994 opinion of Dr. 
Reed.

The preponderance of the evidence is in against the claim for 
presumptive service connection for cause of death due to 
herbicide exposure because the medical evidence against the 
appellant's claim is more persuasive and of greater weight 
than the favorable medical evidence.

The opinion offered by the VA oncologist in June 1999 
includes a thorough explanation of why the physician believed 
that the correct diagnosis of the veteran's illness was 
midline germ cell tumor.  Similarly, Dr. Reed's opinion, 
given after examination of tissue samples, indicates that he 
considered possible diagnoses of the veteran's cancer such as 
lymphoma but concluded that the tissue was strongly 
suggestive of a germ cell tumor.

In contrast, the evidence in support of the appellant's claim 
provides little explanation for the various diagnoses 
asserted and does not indicate that other possible diagnoses, 
such as germ cell carcinoma had been considered and excluded.  
Further, the evidence in favor of the appellant's claim is 
older than the evidence against the appellant's claim.  The 
diagnoses of lymphoma, bronchogenic cancer, and lung tumor 
all were preliminary diagnoses.  This is illustrated best by 
the opinion of Dr. Ule, who appears from the records to have 
been the veteran's treating physician.  In August 1984 Dr. 
Ule's impression was that the appellant disease was 
compatible with malignant lymphoma or primary lung tumor with 
metastatic disease.  In April 1985, after further diagnostic 
testing had been conducted and the course of the veteran's 
disease had been developed further, Dr. Ule determined that 
the veteran had died secondary to metastatic germ cell tumor.

Accordingly, the preponderance of the evidence indicates that 
the veteran died from metastatic germ cell tumor.  Because 
the evidence is not in equipoise, the benefit of the doubt 
rule of 38 C.F.R. § 3.102 is not for application.

Consequently, because there is no presumption for a 
connection between herbicide exposure and subsequently 
developing renal cell carcinoma, service connection for the 
cause of the veteran's death secondary to exposure to Agent 
Orange cannot be allowed on a presumptive basis.


ORDER

Service connection for cause of the veteran's death, 
secondary to exposure to Agent Orange, or on any other basis, 
is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

